There was a verdict for the defendant, and from the judgment thereon plaintiff appealed.
The facts appear in the opinion of Chief Justice Faircloth.
On 10 May, 1890, the defendants, Smith and wife, executed a mortgage to Nancy Coward on the land in *Page 46 
(74)     controversy, to secure several notes mentioned therein, falling due 1 January, 1891, 1892, 1893 and 1894, with power of sale in case of default in payment of either bond or any part thereof. Subsequently, judgments were entered against said Smith, and under executions issued thereon the sheriff sold the land and the plaintiff became the purchaser, and brings this action on 30 June, 1894.
On 16 January, 1893, the mortgagee sold the land under the power in the mortgage, and under that sale the defendants claim title. Thus the plaintiff acquired the mortgagor's equity of redemption, subject to the mortgage debt, and if he had discharged that debt he would have had the legal estate and a complete title.
At the outset, on the trial the plaintiff moved for judgment on the complaint and answer. This motion was in legal contemplation a demurrer to the answer, in which, among other things, it is averred that the amount of the mortgage debt due at the mortgagee's sale was $450 and the cost and expense of sale. Upon this admission the plaintiff was not entitled to judgment on the complaint and answer, and his motion for judgment nonobstante veredicto was equally untenable.
The plaintiff alleged that at the time of the mortgage sale nothing was due on the mortgage debt, and this is denied by the answer. How that fact was, neither party undertook to show, and we cannot see from the record how it was. The discrepancy between the amount of the last notes, not then due on their face, but which had become so by the default, as averred, and the amount averred to be due, for which the sale was made, may or may not be explained on the ground of credits. The record fails to explain it. The burden of showing that the mortgage debt had been paid was upon the plaintiff on the trial.
The plaintiff also insists that legal advertisement of the mortgage sale was not made, as it was only posted at the courthouse (75)     door, and this is denied, except that it was not advertised in a newspaper. The mortgage fails to specify the manner of advertising, but simply says, "after advertising," the mortgagee may sell on default, etc. A mortgage is a contract, and the parties may affix such terms and conditions as they see fit, provided creditors or others interested at the time are not affected thereby. The registration is notice to all persons who may thereafter become interested.
The plaintiff further says that he had no personal notice of the mortgage sale, and that he was entitled to such notice because he had purchased the equity of redemption, and that the poster at the courthouse door was not sufficient. The authority relied on in the argument failed to satisfy us that he was entitled to personal notice and the plaintiff was unable to cite any decision in support of his contention. *Page 47 
The plaintiff also excepts to the exclusion of hearsay evidence "relative to the value of said premises," etc. That exception is overruled.
Affirmed.
Cited: James v. R. R., 121 N.C. 526; Barbee v. Scoggins, ib., 142;McBrayer v. Haynes, 132 N.C. 611; Banking Co. v. Leach, 169 N.C. 713.